Pine, J. (dissenting in part).
We respectfully dissent from that part of the majority’s opinion that concludes that Matthew Cycyk may be held liable to plaintiff pursuant to General Obligations Law § 11-100. In our view, the majority’s construction of that statute ignores settled construction of General Obligations Law § 11-101. Accordingly, we would reverse the judgment against Cycyk and dismiss the complaint against him.
General Obligations Law § 11-100, provides in pertinent *212part: "1. Any person who shall be injured in person, property, means of support or otherwise, by reason of the intoxication or impairment of ability of any person under the age of twenty-one years, whether resulting in his death or not, shall have a right of action to recover actual damages against any person who knowingly causes such intoxication or impairment of ability by unlawfully furnishing to or unlawfully assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to believe that such person was under the age of twenty-one years.”
The language of General Obligations Law § 11-100 plainly states that "any person” providing a minor with alcoholic beverages may be held liable. If the statute’s meaning depended only upon the language enacted by the Legislature, the inquiry here would be easily resolved. However, "an apparent lack of ambiguity is rarely, if ever, conclusive (New York State Bankers Assn. v Albright, 38 NY2d 430, 436-437). Generally, inquiry must be made of the spirit and purpose of the legislation” (Matter of Sutka v Conners, 73 NY2d 395, 403; see, Ferres v City of New Rochelle, 68 NY2d 446, 451). An exploration of the legislative purpose behind General Obligations Law § 11-100 leads to the conclusion that "any person” does not mean literally any person.
The legislative history is clear that General Obligations Law § 11-100 "was enacted for the purpose of imposing liability in situations where alcohol is merely furnished to a person under age 21, thereby filling a gap created by the unlawful sale provisions of General Obligations Law § 11-101” (McCauley v Carmel Lanes, 178 AD2d 835, 836). In light of that purpose, and the Legislature’s continued use of language that had been subject to interpretation for many years, General Obligations Law § 11-100 should be construed and interpreted, wherever possible, consistently with the construction and interpretation of General Obligations Law § 11-101 (see, Sheehy v Big Flats Community Day, 73 NY2d 629, 635; see also, Gabrielle v Craft, 75 AD2d 939).
Because the rule that liability attaches to a person who merely supplies a tort-feasor with alcohol is in derogation of the common law, General Obligations Law § 11-101 has been narrowly construed (see, e.g., D’Amico v Christie, 71 NY2d 76, 83). Likewise, General Obligations Law § 11-100 should be narrowly construed.
Although General Obligations Law § 11-101 (1) speaks *213broadly of "any person who shall, by unlawfully] selling to or by unlawfully assisting in procuring liquor for such intoxicated person, have caused or contributed to such intoxication”, that language has never been applied to mean literally any person who unlawfully assists, but has, instead, been limited to meaning commercial sellers (see, D’Amico v Christie, supra; Gabrielle v Craft, supra). Indeed, it was this very limitation that led to the enactment of General Obligations Law § 11-100.
In addition to limiting the persons against whom General Obligations Law § 11-101 (1) may be used, the class of persons who could claim the benefit of the statute, stated as "any person”, has also been limited. For example, a person who contributes to the intoxication of the tort-feasor is precluded from recovery (see, Mitchell v The Shoals, 19 NY2d 338; Prunty v Keltie’s Bum Steer, 163 AD2d 595; Powers v Niagara Mohawk Power Corp., 129 AD2d 37), even though no such bar to recovery is suggested by the language of the statute. Also, "any person” who could claim the benefit of the statute does not include the plaintiff whose injuries are the result of his/ her own intoxication (see, Van Neil v Hopper, 167 AD2d 954, 955; Marsico v Southland Corp., 148 AD2d 503). That latter limitation on "any person” had already been recognized in the context of General Obligations Law § 11-100 (see, Stambach v Pierce, 162 AD2d 1054, appeal dismissed 77 NY2d 821).
"Any person”, therefore, does not mean literally any person for the purposes of General Obligations Law § 11-101, and it should not mean literally any person for the purposes of General Obligations Law § 11-100. The issue raised by this case is whether it would be consistent with the statutory scheme and the legislative history to include minors within the scope of "any person” under General Obligations Law § 11-100 (1). On this question, the case law construing General Obligations Law § 11-101 provides no direct assistance.
An examination of the legislative history behind General Obligations Law § 11-100, however, reveals that the Legislature intended to impose liability on adult persons who provide alcoholic beverages to, and cause the intoxication of, underage persons. The majority’s reluctance to recognize that intent reflects an unwarranted and unnecessary adherence to form over substance.
In light of the legislative intent and the history surrounding General Obligations Law §§ 11-100 and 11-101, we conclude *214that an underaged person does not fall within the class of persons who may be liable under General Obligations Law § 11-100.
Boehm and Davis, JJ., concur with Boomer, J. P.; Pine, J., dissents in part in a separate opinion in which Lawton, J., concurs.
Judgment modified, on the law, and as modified, affirmed, without costs, and new trial granted in accordance with the opinion by Boomer, J. P.